Name: Commission Regulation (EC) NoÃ 435/2009 of 26Ã May 2009 amending Annex I to Council Regulation (EC) NoÃ 1234/2007 (Single CMO Regulation) as regards certain codes of the Combined Nomenclature
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  plant product;  agricultural policy
 Date Published: nan

 27.5.2009 EN Official Journal of the European Union L 128/12 COMMISSION REGULATION (EC) No 435/2009 of 26 May 2009 amending Annex I to Council Regulation (EC) No 1234/2007 (Single CMO Regulation) as regards certain codes of the Combined Nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricultural products (1), and in particular Article 2 thereof, Whereas: (1) Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (2) contains the Combined Nomenclature (CN) applicable from 1 January 2009. (2) Some of the CN codes and descriptions in Annex I to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (3) do no longer correspond to the CN. (3) Regulation (EC) No 1234/2007 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the management committee for the common organisation of agricultural markets, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1234/2007 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 34, 9.2.1979. p. 2. (2) OJ L 256, 7.9.1987, p. 1. (3) OJ L 299, 16.11.2007, p. 1. ANNEX Annex I to Regulation (EC) No 1234/2007 is amended as follows: (1) Part I (cereals) is amended as follows: (a) The CN codes 1702 30 91 and 1702 30 99 and the corresponding descriptions are replaced by the following: ex 1702 30 50   Other:    In the form of white crystalline powder, whether or not agglomerated, containing in the dry state less than 99 % by weight of glucose ex 1702 30 90    Other, containing in the dry state less than 99 % by weight of glucose (b) The description in column 2 for CN codes 2309 10 11 to 2309 10 53 is replaced by the following:   Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup of subheadings 1702 30 50, 1702 30 90, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products; (c) The description in column 2 for CN codes ex 2309 90 to 2309 90 53 is replaced by the following: Other:  Products referred to in additional note 5 to chapter 23 of the Combined Nomenclature  Other, including premixes:   Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup of subheadings 1702 30 50, 1702 30 90, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products:. (2) Part III (sugar) is amended as follows: (a) In column 1, 1702 60 95 and 1702 90 99 are replaced by 1702 60 95 and 1702 90 95; (b) The CN code 1702 90 60 and the corresponding product description is deleted; (3) Part X (processed fruit and vegetable products) is amended as follows: (a) In the product description for CN code ex 2001 under the sixth indent the CN code ex 2001 90 99 is replaced by the CN code ex 2001 90 97 (b) In the product description for CN code ex 2007 under the second indent the CN code ex 2007 99 57 is replaced by CN code ex 2007 99 50 and the CN code ex 2007 99 98 is replaced by the CN code ex 2007 99 97; (4) In Part XI (bananas), column 1, the CN code ex 2007 99 57 is replaced by the CN code ex 2007 99 50 and the CN code ex 2007 99 98 is replaced by the CN code ex 2007 99 97; (5) Part XV (beef and veal), column 1, point (b), is amended as follows: (a) The CN codes 0206 10 91 and 0206 10 99 are replaced by the CN code 0206 10 98; (b) The CN codes 1602 50 31 to 1602 50 80 are replaced by the CN codes 1602 50 31 and 1602 50 95; (6) In Part XX (poultry meat), column 1, point (f), the CN codes 1602 20 11 and 1602 20 19 are replaced by the CN code 1602 20 10; (7) Part XXI (other products) is amended as follows: (a) The CN codes ex 0206 49 and ex 0206 49 20 and their corresponding product description are replaced by the following ex 0206 49 00   Other:    Of domestic swine:     For the manufacture of pharmaceutical products (c) (b) The CN code 0206 49 80 is deleted; (c) The CN code 1602 90 41 and the corresponding product description is deleted; (d) In Column 1, the CN code 1602 90 98 is replaced by the CN code 1602 90 99.